Terry Bursey, P. Geo. 28 Mill Road, P.O. Box 1420 Red Lake, Ontario P0V 2M0 CONSENT March 12th, 2013 Rubicon Minerals Corporation Suite 1540 – 800 West Pender Street, Vancouver, B.C. V6C 2V6 And United States Securities and Exchange Commission Dear Sirs/Mesdames: I hereby consent to being named in the Annual Information Form of the Company, dated March12, 2013 for the fiscal year ended December 31, 2012 (the “AIF”) and to the use of the technical information prepared by me or under my supervision relating to the Company’s Red Lake properties, which information is contained in the AIF and incorporated by reference in the Company’s Annual Report on Form 40-F for the fiscal year ended December 31, 2012. Sincerely, “/s/ Terry Bursey” Terry Bursey, P. Geo. Regional Manager Rubicon Minerals Corporation
